Citation Nr: 1208995	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION


The Veteran had active military service from July 1972 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was brought before the Board in November 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The competent evidence of record does not demonstrate the Veteran currently suffers from hepatitis C, or chronic residuals thereof, nor has he suffered from the disorder at any point during the appeal period.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through a May 2004 notice letter, with additional notice having been sent in March 2006.  The Veteran's claim was subsequently readjudicated, most recently in a May 2010 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case. 38 U.S.C.A. § 5103 .

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran that are available have also been obtained.  In this regard, the Board notes that the Veteran has indicated he received a diagnosis of hepatitis C at the University of Texas Medical Branch (UTMB).  However, UTMB has, on multiple occasions, responded that no treatment records exist with regards to the timeframe identified by the Veteran.  See, e.g., June and July 2011 UTMB responses.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  VA medical opinions were obtained in March 2005 and April 2010.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159 (c)(4) ; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds the April 2010 opinion adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant case was previously remanded by the Board in November 2009 for additional development.  Specifically, the Board determined that the AOJ should make additional attempts to obtain private and VA treatment records and the Veteran should be provided further VA examinations.  As noted above, the private treatment records identified by the Veteran are not available, or otherwise do not exist.  Further, all VA treatment records have been obtained and associated with the claims file, including the report of a March 2005 VA gastroenterology examination (referred to in other records and by the Veteran's representative as a "gastroenterology consult").  In addition, the Veteran was provided a VA examination in April 2010, which the Board has found to be adequate for the purposes of the instant case.  As such, the Board finds there has been substantial compliance with the November 2009 remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran maintains he suffers from hepatitis C as directly related to his period of active service.  After reviewing the record in its entirety, the Board notes that, while the record supports the Veteran's assertion of a positive serum test indicating a diagnosis of hepatitis C, the preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with the disorder.  

Significantly, the Board observes a VA gastroenterology examination was provided in March 2005.  Following a review of the claims file, the VA examiner notes the Veteran was told at service discharge he had "serum hepatitis."  The VA examiner also noted that since service discharge, the Veteran was "officially diagnosed" with hepatitis C in 1998 and, since then, he has had other positive tests indicating a diagnosis of hepatitis C.  In light of the Veteran's reported history, the VA examiner opined it is at least as likely as not the Veteran's current hepatitis C is related to his period of active service.  However, the Board observes the March 2005 VA examination did not involve clinical testing, to include blood tests.

Pursuant to the Board's remand instructions, the Veteran was provided a second VA examination in April 2010, which included blood testing.  Following a review of the claims file and clinical evaluation, the April 2010 VA examiner determined the Veteran does not currently suffer from hepatitis C.  In this regard, the VA examiner noted that the screening examination returned a positive result, but no viral DNA was found.  The VA examiner noted this indicates the Veteran may have come in close contact with the virus before, but did not actually contract the disease.  The VA examiner further noted that it is not uncommon to have false screening exams which is why a confirmed diagnosis utilizing DNA is needed.  Ultimately, the VA examiner determined the Veteran "does not have hepatitis C [and] has never had [h]epatitis C, only a false positive on a screening exam."

In deciding whether the Veteran has a current diagnosis of hepatitis C, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In the instant case, the Board finds the diagnoses and positive etiological opinions contained in the March 2005 VA examination reports are not probative enough to warrant entitlement to service connection for hepatitis C.  In this regard, these examinations did not involve any clinical testing, to include blood tests.  Rather, they relied on a reported history of the Veteran, as well as notations in the record of positive serum testing.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a medical opinion or diagnosis without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).
 
In comparison, the April 2010 VA examination report contains a clinical basis for determining the Veteran does not suffer from hepatitis C, namely discussing the frequent false positives associated with serum testing and discussing the subsequent need for DNA testing.  In this regard, the Board notes the April 2010 VA examiner notes DNA testing conducted in relation to the examination definitively indicates the Veteran does not suffer from hepatitis C.  As such, the Board assigns greater probative weight to the April 2010 VA examination report.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board acknowledges the Veteran has been informed that he suffers from hepatitis C, and is competent to report he was informed of a contemporary diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, as discussed above, such a diagnosis was based on a "false positive," and subsequent DNA testing has shown the Veteran does not currently suffer from hepatitis C, and has not suffered from the disorder at any point during the appeal period.  See McClain, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  Therefore, the Veteran's statements regarding a prior diagnosis may not be relied upon to award service connection for the disorder.

Accordingly, for the reasons discussed above, the Board concludes that the preponderance of the evidence is against the claim for service connection for hepatitis C, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


